Per Curiam.
The principal question presented on this appeal is whether the verdict of the jury is clearly against the evidence. The controversy in the ease centered around the terms of the building contract involved in the action, and whether plaintiff was thereby obligated to do a certain part of the tile work on the roof of the building, plaintiff insisting that the contract did not impose the particular work upon it, while defendant contended to the contrary. The terms of the contract were not clear, and extrinjsic evidence was presented by both parties. It was conflicting and presented a question of fact for the jury. The verdict is not clearly against the evidence, and must be sustained since it has been approved by the trial court. There were no errors in the admission or exclusion of evidence of a character to justify a new trial.
Order affirmed.
Holt, J., took no part.